The opinion of the Court xvas delivered by
Rogers, J.
This case comes before the court on an exception to evidence, and I feel at a loss to discover, xxpon what principle the testimony was excluded. The evidence offered, tended to prove the second count in the declaration, and for this reason, if there xvas none other, it shoxxld have been received. It shows an assumpsit on the part of the defendant to pay the debt of another, on a valuable consideration. It cannot be doubted, that the plaintiff had sxxcli an ixxterest in the estate, in consequence of the attachment, xvhich he had levied on the share of James Sloan, as to entitle him to file exceptions to the administration account, and these exceptions he had a perfect right to insist on or withdraw at his own xvill and pleasure. Now, on consideration that’the plaintiff would withdraw the exceptions to the administration account, the defendant agreed to pay the judgment, which the plaintiff had obtained against James Sloan, one of the distributees of 'the intestate, and this it was the object of the testimony to prove. It was the compromise of at least a doxxbtful claim, which has been always held a sufficient consideration to sxxpport a pi'omise.
Judgment reversed, and a venire de novo awarded.